Citation Nr: 1233716	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-30 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis of the left foot with degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In September 2010 the Board remanded the appeal for further development.  Unfortunately, the Board finds the record remains inadequate to render a decision on the merits, and a remand is again necessary.  Therefore,  the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In September 2010, the Board remanded the Veteran's appeal, in part to afford him the opportunity attend VA examinations for the issues listed on the title page.  The Board noted he had not yet been afforded a VA examination in connection with his sleep apnea claim, and his last VA examinations for his osteoarthritis of the left knee and plantar fasciitis of the left foot were over four years old at the time.  

The claims file reflects that, pursuant to the Board's prior remand, the Veteran was scheduled for these VA examinations in September 2010, but failed to report.  Thereafter, the agency of original jurisdiction (AOJ) confirmed that they had the correct mailing address for the Veteran by contacting the bank through which the Veteran's benefits are paid and conducting a LexisNexis address search, both of which verified that the AOJ had the last known address for the Veteran.  A February 2012 Report of General Information notes that the AOJ left a voicemail for the Veteran attempting to again confirm his address.  There is no notation in the claims file that a response was received from him.  Subsequently, the AOJ issued the March 2012 Supplemental Statement of the Case denying the Veteran's claims.

In April 2012, the Veteran submitted a statement conveying that he did not receive notice of his examinations, that he works overseas, and, as he is only home a limited number of days per year, tries to schedule his VA appointments to coordinate with that timeframe.  He also stated that he was unable to return stateside until the end of the year, at which point he would return permanently and indicated a desire to have his VA examinations scheduled then.

Under 38 C.F.R. § 3.655(a) (2011), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a) (2011). 

Initially, the Board notes that, although there is no copy of the notice sent by VA to the Veteran of the scheduled examinations, "there is no requirement for that document to be contained in the record for the presumption of regularity to apply."  Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).  Rather, the presumption of regularity, under which it is presumed that government officials have properly discharged their official duties, applies where, as here, the AOJ followed the regular process for scheduling an examination and notifying the Veteran of that examination and there is no indication that the notice was sent to an incorrect address.  Id. at 339.

Here, the presumption of regularity clearly applies since the evidence shows that VA's regular mailing practices of sending correspondence, such as notice of examinations, to the last known address of record was followed.  However, the Board finds good cause for the Veteran's failure to report for his scheduled examinations.  The Veteran stated that he was working overseas at the time notice of his VA examinations was sent and scheduled, rendering him unaware of and unable to attend the examinations.  Accordingly, the necessary VA examinations should be rescheduled, as directed below.

In closing, the Board notes that VA has a duty to assist the Veteran in obtaining information and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this instance, the Veteran must aid in the development of his claim by attending VA examinations as requested.

Additionally, while on remand, the Veteran should be given an opportunity to identify any outstanding treatment records relevant to the issues on appeal.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide alternate mailing addresses/contact information, to include overseas contact information.  Ask the Veteran to provide a timeframe when he will be in the country and able to report for VA examinations.  Place a copy of this correspondence in the claims file.  Based on the Veteran's availability, schedule the below VA examinations accordingly and provide the Veteran adequate notice of the date and place of any requested examinations.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

2.  Request that the Veteran identify any outstanding treatment records referable to his claims on appeal.  After securing any necessary authorization from him, obtain all identified treatment records  that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, afford the Veteran a VA examination for sleep disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer an opinion addressing whether it is at least as likely as not (a 50% or greater probability) that any currently diagnosed sleep disorder is causally or etiologically related to the Veteran's service.  A rationale for any opinion offered should be provided. 

In offering such opinion, the examiner should consider the Veteran's lay statements regarding the incurrence of his sleep disorder and continuity of symptomatology.

4.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the current severity of his osteoarthritis of the left knee.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the Schedule of Ratings -The Knee and Leg, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 - 5263.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any.  A rationale for any opinion offered should be provided. 

5.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current severity of his plantar fasciitis of the left foot with degenerative changes.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the Schedule of Ratings -The Foot, 38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 5284 and/or the Acute, Subacute or Chronic Diseases, 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  A rationale for any opinion offered should be provided.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

